MEMORANDUM **
Aghasi Khachik Tovmasyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ summary affirmance of the decision of an immigration judge (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Tovmasyan did not establish that he was persecuted in Armenia on account a protected ground because he failed to show that he was threatened or harassed due to his father’s political opin*902ion. See id. at 1177. Accordingly, Tovmasyan did not establish his eligibility for asylum or withholding of removal. See id. at 1180.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.